DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 03/16/2022, which have been entered. Claims 1-14 are examined below. Claims 1 & 11 are currently amended. Claims 15-36 were previously withdrawn from consideration.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The rejection of claim 11 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention is withdrawn in view of Applicant’s amendment to the claim.


Claim Rejections - 35 USC § 103
4.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Elfersy et al. (US 2006/0193816 A1; an IDS reference), in view of Ona et al. (US 4,614,675 A; hereinafter referred to as “Ona”).
As to claim 1, Elfersy teaches a formulation for imparting antistatic properties (see para. 0011, 0158), the formulation comprising: an amphoteric surfactant, an alkoxysilane, and a carrier (see para. 0012-0016, 0033, 0138, 0146, 0148, 0153).
Elfersy fails to disclose that the formulation also comprises a crosslinker, as required by amended claim 1.
However, Ona, in analogous art of compositions comprising organosilanes having antimicrobic and antistatic properties (see Abstract and col. 2, lines 15-50), teaches that known additives such as crosslinking agents can be added as necessary to the compositions of the present invention and concrete examples of the crosslinking agents are organohydrogenpolysiloxanes, alkoxysilanes, and silanol group-containing organopolysiloxanes (see col. 6, lines 34-38 & 44-49).
Therefore, in view of the teaching of Ona, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the formulation taught by Elfersy by incorporating the crosslinker taught by Ona to arrive at the claimed invention because Elfersy suggests that a composition may have other ingredients as needed for the desired application of the composition (see Elfersy para. 0016). Thus, a person of ordinary skill in the art would be motivated to select a crosslinker for the claimed formulation with a reasonable expectation of success for imparting solid material, e.g. fibers and fabrics, with durable hydrophilicity, antistaticity and microbial resistance (see Ona col. 5, line 55 to col. 6, line 33 and col. 6, lines 50-69) and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
	As to claims 2-3, modified Elfersy teaches the formulation of claim 1, wherein the alkoxysilane is a silane quaternary ammonium compound (see para. 0013, 0134).
As to claims 4-5, modified Elfersy teaches the formulation according to claim 1, wherein the amphoteric surfactant is selected from the group consisting of amidoalkyl hydroxysultaines comprised of hydroxysultaine coco-amido-propyl and has a formula of 
    PNG
    media_image1.png
    128
    363
    media_image1.png
    Greyscale
 (see para. 0148: examples of amphoteric surfactants include C8 to C18 sultaines, e.g. cocamidopropyl hydroxysultaine which has the claim 5 defined formula wherein R1= alkyl group and G=SO3- where G carries a sulfonate group that carries a negative charge).
As to claim 6, modified Elfersy teaches the formulation of claim 1, wherein the alkoxysilane has a chemical structure of 
    PNG
    media_image2.png
    105
    109
    media_image2.png
    Greyscale
wherein R2, R3, R4, R5 are alkyl groups (see para. 0134: in an embodiment, the organosilane quaternary ammonium compound may be 3-trimethoxylsilyl propyltetradecyldimethyl ammonium chloride).
As to claims 7-8, modified Elfersy teaches the formulation according to claim 1, wherein the formulation comprises the alkoxysilane in an amount in a range of 0.001% to 50% by weight of the formulation (see para. 0013: an organosilane quaternary ammonium compound in a range from about 0.01% to about 42%); wherein the formulation comprises the amphoteric surfactant in an amount in a range of 0.001% to 50% by weight of the formulation (see para. 0151: the surfactant may be present in the composition in amounts of from about 0% to 30% by weight). See MPEP 2131.03.
As to claim 9, modified Elfersy teaches the formulation according to claim 1, wherein the carrier is water (see para. 0012-0016, 0146, 0153: in one embodiment, composition comprises about 50-80% water).
As to claim 10, modified Elfersy teaches the formulation according to claim 1, further comprising an additive selected from the group recited in claim 10 (see para. 0016: other ingredients as needed for the desired application of the composition; para. 0138-0139: an oxidizing agent as an antimicrobial, a softener, etc.).
As to claims 13-14, modified Elfersy teaches the formulation according to claim 10, wherein the antimicrobial is effective against a bacteria selected from the group consisting of S. aureus, M. osloensis, E. coli, K. pneumonia, and a combination thereof (see para. 0156, 0138-0139); and wherein the antimicrobial is selected from the group consisting of halogens, peroxides, etc. (see para. 0138-0139: examples of oxidizing agents include hydrogen peroxide and chlorine-based oxidizing agents).

5.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Elfersy et al. (US 2006/0193816 A1), in view of Ona et al. (US 4,614,675 A), further in view of Hu et al. (US 2008/0005852 A1; an IDS reference).
	Elfersy and Ona teach the formulation according to claim 1 as described above in segment 4 of this Office Action, but fail to explicitly disclose a pH adjusting agent selected from the group consisting of an acetic acid solution, a citric acid solution, NaOH, an ammonia solution and a combination thereof [claim 11]; and that the formulation has a pH in a range of from 2 to 13 [claim 12].	
	However, Hu, in analogous art of imparting an antistatic property to a fabric (see abstract), teaches that a pH at which the polymers are applied may be between pH 0 to pH 7, more preferably between pH 2 to pH 4.5 (see para. 0047) and a bath pH adjusted to 4-5 with citric acid (see Example 12 in para. 0076). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
Therefore, in view of the teaching of Hu, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the formulation taught by Elfersy and Ona by incorporating the pH adjusting agents and acidic formulation pH taught by Hu to arrive at the claimed invention because Elfersy suggests that a composition may have other ingredients as needed for the desired application of the composition, such as other formulations apparent to those skilled in the art (see Elfersy para. 0016). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed pH and pH adjusting agents for the claimed formulation with a reasonable expectation of success for providing a fabric that exhibits not only durable antistatic behavior, but also additional performance-enhancing characteristics such as water repellency, oil repellency, soil release, hydrophilicity and the like (see Hu para. 0011, 0017, 0023-0031), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.


Response to Arguments
6.	Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. 
	As to the anticipation rejection of claims 1-10 & 13-14, Applicant argues that there is no teaching of a crosslinker in Elfersy. 
However, Ona was cited above as a new secondary reference to show that it would have been obvious to include a crosslinker in the formulation taught by Elfersy. It is noted that “a crosslinker” is a broad term that encompasses many possible compounds, including alkoxysilanes which are separately recited in claim 1 (see Ona col. 6, lines 46-47). 
	As to the obviousness rejection of claims 11-12, Applicant argues that neither Elfersy and Hu teach or suggest the combination of an alkoxysilane and a crosslinker. 
However, Ona was cited above to show that it would have been obvious to also include a crosslinker in a formulation taught by Elfersy and Hu.
Applicant then argues that there is no teaching or suggestion in the combination of cited references as to a formulation that has wash durability, citing Formulations 4-7 of Table 1 and para. [0056] of Applicant’s specification. Applicant alleges that one of ordinary skill in the art would not have looked to the combination of cited references to arrive at a formulation having an amphoteric surfactant and/or a betaine surfactant, an alkoxysilane, a crosslinker, and a carrier, for providing durable wicking, softening and antistatic properties to textiles as claimed herein.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wash durability and textiles [an intended use in above argument]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the examples/data in the specification are not commensurate in scope with independent claim 1 as it is currently written. For example, Table 1 shows particular crosslinkers and amounts of each component, but these features are not required by claim 1.
For at least the reasons described above, the claim rejections are maintained.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        June 29, 2022